                                                                           JS-6
 1
 2
                                                                           3/27/2020
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 ISABELLA MATHY,                              )   Case No. 5:19-cv-02058-JAK-SHK
                                                )
12                     Plaintiff,               )   ORDER GRANTING DISMISSAL OF
                                                )   ENTIRE ACTION WITHOUT
13        v.                                    )   PREJUDICE
                                                )
14 CASH CENTRAL OF CALIFORNIA,                  )
   LLC, AND TRANS UNION LLC,                    )
15                                              )
                Defendants.                     )
16                                              )
17        The Court, having considered the stipulation of all parties and good cause
18 appearing, hereby approves the stipulation and dismisses the entire action without
19 prejudice pursuant Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii). The Court
20 further orders that the motion of Cash Central to dismiss or stay the action and compel
21 arbitration [Document 21] is taken off calendar as moot.
22        IT IS SO ORDERED.
23
24 Dated: March 27, 2020                  _________________________________
25                                        John A. Kronstadt
                                          United States District Judge
26
27
28
